IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                              No. 12-139V
                                          Filed: April 22, 2013

****************************
GREGORY HOWARD,                       *
                                      *
                     Petitioner,      *
v.                                    *      Stipulation; Influenza;
                                      *      Guillain-Barré Syndrome
                                      *
SECRETARY OF HEALTH                   *
AND HUMAN SERVICES,                   *
                                      *
                     Respondent.      *
****************************
Sheila A. Bjorklund, Esq., Lommen Abdo Law Firm, Minneapolis, MN, for petitioner.
Gordon E. Shemin, Esq., U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

Vowell, Special Master:

        Gregory Howard [“petitioner”] filed a petition for compensation under the National
Vaccine Injury Compensation Program2 on February 29, 2012. Petitioner alleges that
he developed Guillain-Barré syndrome [“GBS”] as a result of an influenza vaccination
he received on or about November 22, 2010, and he further alleges that he experienced
residual effects of this injury for more than six months. See Stipulation, filed Apr. 19,
2013, at ¶¶ 2, 4. Respondent denies that petitioner’s influenza vaccine is the cause of
his alleged GBS. Stipulation at ¶ 6.




1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I intend
to post this decision on the United States Court of Federal Claims' website, in accordance with the E-
Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44
U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), a party has 14 days to identify and
move to delete medical or other information, that satisfies the criteria in 42 U.S.C. § 300aa-12(d)(4)(B).
Further, consistent with the rule requirement, a motion for redaction must include a proposed redacted
decision. If, upon review, I agree that the identified material fits within the requirements of that provision, I
will delete such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2006).
       Nevertheless, the parties have agreed to settle the case. On April 19, 2013, the
parties filed a joint stipulation agreeing to settle this case and describing the settlement
terms. Respondent agrees to pay petitioner:

           A lump sum of $62,500.00 in the form of a check payable jointly to
            petitioner, Gregory Howard, and the Minnesota Department of Human
            Services, which represents reimbursement of a State of Minnesota
            Medicaid lien;3 and

           A lump sum $362,500.00 in the form of a check payable to petitioner,
            Gregory Howard, which represents all remaining compensation for
            damages that would be available under § 300aa-15(a).

       The special master adopts the parties’ stipulation attached hereto, and awards
compensation in the amount and on the terms set forth therein. The clerk of the court is
directed to enter judgment in accordance with this decision.2

IT IS SO ORDERED.

                                                 s/ Denise K. Vowell
                                                 Denise K. Vowell
                                                 Special Master




3
 Petitioner agrees to endorse this payment to the State. The address for the Minnesota Department of
Human Services, as provided by the parties in their joint stipulation, is:

                               Minnesota Department of Human Services
                                     Member & Provider Services
                                     Benefit Recovery TORT Unit
                                           P.O. Box 64994
                                      St. Paul, MN 55164-0994
                                       Attn: Mr. Michael Schoff
2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a notice
renouncing the right to seek review.

                                                    2